United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3260
                                   ___________

United States of America,              *
                                       *
           Plaintiff - Appellant,      *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * District of Minnesota.
Modestas Taylor,                       *
                                       *       [UNPUBLISHED]
           Defendant - Appellee.       *
                                  ___________

                             Submitted: May 10, 2005
                                Filed: May 25, 2005
                                 ___________

Before WOLLMAN, BRIGHT, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       The government appeals from the district court’s order suppressing certain
evidence in the prosecution of Modestas Taylor. We remand the case to the district
court for further proceedings consistent with this opinion.

        Following up on a call of suspicious activity, three uniformed police officers
went to a hotel room looking for a white man. The officers knocked on the door and
Taylor, a black male, answered. The police entered the room, questioned Taylor,
eventually searched the room and found drugs in a pair of men’s pants. The police
later found more drugs in a cigarette package in the pants. The police arrested Taylor
shortly after discovering the drugs. The police did not, before or after the arrest, read
Taylor his Miranda rights.

       The government charged Taylor with possession with intent to distribute five
grams or more of cocaine base. Taylor filed a motion to suppress evidence. After a
hearing on the suppression motion, the magistrate judge issued a report and
recommendation, recommending that the evidence and the statements be suppressed.
The magistrate judge concluded the statements should be suppressed, because Taylor
was in custody when he made the statements and the police had not informed Taylor
of his Miranda rights. The magistrate judge also concluded that the evidence found
as a result of the search also should be suppressed, because Taylor’s consent to the
search resulted from an unlawful detention. The government objected to the
magistrate judge’s recommendation.

      The district court issued an order adopting the magistrate judge’s report and
recommendation and suppressing the evidence. The district court, in suppressing
Taylor’s statements, agreed with the magistrate judge’s determinations that Taylor
was in custody and his statements made to police were taken in violation of Miranda.
The district court further agreed with the magistrate judge’s report and determination
that Taylor’s consent to search the room was the product of an illegal detention.

        The magistrate judge and the district court did not address whether the police
legally entered the hotel room. The magistrate judge stated that a police officer
testified that Taylor agreed to let the officers in the room, but also noted that Taylor
testified that the officers entered the room without asking and immediately began
asking questions. The district court in addition observed that a police officer testified
that the officers asked to enter the room and did not enter until Taylor acquiesced to
the request, but also noted that Taylor testified that the officers “just walked into the
room.” Neither the magistrate judge nor the district court resolved this conflicting
testimony.

                                          -2-
       If the police did not have permission to enter the hotel room, the statements and
evidence obtained would be the fruit of the illegal entry and properly were
suppressed. See United States v. Conner, 127 F.3d 663, 666-68 (8th Cir. 1997)
(affirming a district court’s order suppressing evidence where police illegally entered
a hotel room and noting “[i]t is a well-established constitutional principle that law
enforcement officers may not enter a person’s home without a warrant unless the
entry is justified by exigent circumstances or the consent of the occupant”).
Moreover, even if Taylor consented to the police officers’ entry, such entry does not
entitle a non-consensual search of the room. We remand, for a determination of
whether or not the police legally entered the hotel room after knocking on the door.

       In addition, the magistrate judge did not make explicit credibility
determinations in the report and recommendation on the issues. Although some
credibility determinations may be inferred by the district court from the magistrate
judge’s findings and opinion, we cannot determine with sufficient certainty what
testimony of Taylor the magistrate judge credited and what testimony of the police
officers were credited or discredited by the magistrate judge. On remand, the
magistrate judge should make specific credibility findings to determine, in detail, the
circumstances of the encounter in the hotel room. These additional findings may bear
on unlawful entry and on the custody questions.

       We remand this case to the district court for further findings and rulings
thereon. We retain jurisdiction. The certified record of such further proceedings
shall be forwarded to this court. We request expedition of further proceedings.
                       ______________________________




                                          -3-